W oods, C. J.,
delivered the opinion of the court.
If the appellant, before offering to reintroduce the witness, J. W. French, upon the conclusion of the appellee’s evidence, had already produced testimony showing that the land of appellant through which the railroad ran was inclosed land, and that she was interested in such land as the owner, then the peremptory instruction for the appellee should not have been given. If counsel had, for any reason, inadvertently failed to introduce this brief and simple evidence, as the court thought, or if the stenographer’s notes failed to disclose this evidence, though really presented, as appellant’s counsel asserted, then the court should have permitted J. W. French to be reintroduced and his evidence submitted on this point as to whether the lands were inclosed and were appellant’s property, in which she was interested, although some part of the inclosed land may have been leased to a tenant. The few minutes which would have been consumed in this short and simple examination might well have been given to the further consideration of the case. If the evidence said by the court and appellee’s counsel not to have been introduced by appellant before J. W. French was offered to be reintroduced had, in fact, been carelessly overlooked by appellant’s counsel, the ends of justice demanded that such omission should be permitted to be supplied, even if the court should be delayed a short time in thus allowing the appellant to show, if she could, that her land was inclosed where the track of the railroad passed through it. The administration of law and the meting out of exact justice are to *544be preferred to a parsimonious use of judicial time. It is very desirable to put an end to litigation, but it is infinitely more desirable to have the rights of litigants fully and fairly presented to the court and tried upon the merits of the case.

Reversed and remanded.